Case 4:18-cv-00298-CVE-JFJ Document 166-2 Filed in USDC ND/OK on 04/09/20 Page 1 of 2




                             United States District Court
                              NORTHERN DISTRICT OF OKLAHOMA                          Exhibit "B"
    MICHAEL PARGA, et al.,          )
                                    )
       Plaintiffs,                  )
   vs.                              )                          Case No. l 8-cv-00298-CVE-JFJ
                                    )
   BOARD OF COUNTY COMMISSIONERS OF )
   THE COUNTY OF TULSA, et al.      )
                                    )
       Defendants.                  )

                                 AFFIDAVIT OF GEORGE BROWN

   STATE OF OKLAHOMA             )
                                 ) ss.
   COUNTY OF TULSA               )

   I, George Brown, of lawful age, upon my oath and subject to the penalties of perjury, state:
   1.     I serve as the Undersheriff for Tulsa County.         I have personal knowledge of the
          statements made in this affidavit.

   2.     At this time, there are no suspected or confirmed COVID-19 cases in the David L. Moss
          Criminal Justice Center (also known as the "Tulsa County Jail" or "Jail").

   3.     Tulsa County Sheriffs Deputies have been instructed to follow the Governor's Best
          Practices for limiting COVID-19 exposure when encountering the public, which includes
          serving process, conducting traffic stops and making arrests.

   4.     Every Tulsa County Sheriffs Deputy is provided hand sanitizer, gloves and a mask for
          his or her shift.

   5.     All Deputies have been told to limit exposure in the field, wear protective masks and
          gloves when the situation warrants, make frequent use of hand washing and hand
          sanitizer and maintain social distancing.

   6.     All Deputies have also been told that their patrol vehicles should be cleaned and
          disinfected twice every shift, and that they should disinfect their duty belt and gear after
          contact with an individual.

   7.     All Deputies have been told to mask any arrestees displaying symptoms consistent with
          COVID-19, to keep the windows open during transport and to arrange for assessment or
          transport by a trained Emergency Medical Service or Emergency Medical Technician if
          the arrestee needs medical attention.
Case 4:18-cv-00298-CVE-JFJ Document 166-2 Filed in USDC ND/OK on 04/09/20 Page 2 of 2
